Citation Nr: 1034584	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  05-33 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 50 percent for 
undifferentiated somatoform disorder with dysthymic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1993 to May 
1996.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2005 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which denied the 
Veteran's claim for a higher rating for his psychiatric disorder.  
At the time, his rating was 30 percent.  In a more recent March 
2006 decision during the pendency of his appeal, however, the RO 
increased the rating for his psychiatric disorder to 50 percent 
- retroactively effective from July 6, 2004, prior to him filing 
his claim for a higher rating for this condition in April 2005.  
He continued to appeal, requesting an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

As support for his claim for an even higher rating, the Veteran 
was scheduled for a hearing at the RO in February 2009 before the 
undersigned Veterans Law Judge of the Board (Travel Board 
hearing).  But the Veteran failed to appear for the proceeding 
and has not provided an explanation for his absence or requested 
to reschedule the hearing.  Therefore, his hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In May 2009, the Board remanded the claim for further development 
and consideration.  Not all of that requested additional 
development could be completed, however, so the Board is again 
remanding the claim to the RO via the Appeals Management Center 
(AMC) to try and complete this additional development of the 
claim.




REMAND

In the Board's prior May 2009 remand, it was noted there was an 
August 2008 letter in the file informing the Veteran that the 
local VA Medical Center (VAMC) in Houston would be notifying him 
of the date, time and location of his VA compensation examination 
to reassess the severity of his psychiatric disorder.  But there 
was no record of any such follow-up communication or letter from 
the VAMC.  See, however, Kynn v. Shinseki, 23 Vet. App. 335, 339 
(2010) (a more recently issued precedent decision indicating 
that, "because the regular practices of VA do not include 
maintaining a hard copy of the [V]eteran's notice of his/her 
scheduled VA examination, the absence of any such copy from the 
claims file cannot be used as evidence to demonstrate that [a] 
notice was not mailed).

In any event (since the Board's prior remand was before that 
decision was issued), the AMC was directed to schedule the 
Veteran for another VA compensation examination to reassess the 
severity of his psychiatric disorder.  And in compliance with 
this remand directive, he was scheduled for an examination in 
July 2009.  Unfortunately, just as in the case of his scheduled 
hearing, he failed to appear for that scheduled VA compensation 
examination and did not offer or submit any evidence showing good 
cause for that failure to appear, which ordinarily would result 
in summary denial of his increased-rating claim.  See 38 C.F.R. 
§ 3.655(b).

Other evidence in the file, however, suggests Social Security 
Administration (SSA) records need to be obtained.  The September 
2007 VA compensation examiner noted the Veteran had been fired 
from his job earlier that year, in March 2007.  Consequently, he 
was "living off of his VA service-connected pension as well as 
Social Security Disability benefits."  Unfortunately, it does 
not appear these SSA records have been obtained.  And when, as 
here, VA is put on notice of the existence of possibly relevant 
SSA records, VA must try and obtain these records before deciding 
the appeal as part of the duty to assist.  See 38 C.F.R. § 
3.159(c)(2), (c)(3); see also Golz v. Shinseki, No. 09-7039 (Fed. 
Cir.) (Jan. 4, 2010); Marciniak v. Brown, 10 Vet. App. 198, 204 
(1997); Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

1.  Obtain the Veteran's SSA records, 
including all medical records that formed the 
basis of any decision rendered by that 
agency.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts 
to obtain these records would be futile, this 
must be documented in the claims file and the 
Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Then readjudicate the claim for a rating 
higher than 50 percent for the 
undifferentiated somatoform disorder with 
dysthymic features in light of the additional 
evidence obtained on remand.  If this claim 
is not granted to the Veteran's satisfaction, 
send him a supplemental statement of the case 
(SSOC) and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


